Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 12/12/2018 is entered.  Claims 1-15 are currently pending.
The Drawings filed 12/12/2018 are approved by the examiner.
The IDS statements filed 12/12/2018 and 03/26/2019 have been considered. Initialed copies accompany this action. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Both claims 1 and 10 are substantially the same method that comprises a step of carrying out reversible chemical reactions for thermochemical storage and re-release of heat energy (both claims recite heat energy and/or ΔHR which would be understood as synonymous with heat energy) comprising forming and decomposing ammine complexes of transition metal salts of the total reaction [Me(NH3)n]X + ΔHR ↔ MeX + nNH3 where Me and X have the same meanings across both claims, and the transition metal salt(s) are carried on a carrier material inert with regard to the reaction. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/641,413 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of thermochemical energy storage comprising carrying out reversible chemical reactions of ammine complexes of transition metal salts of the reaction [Me(NH3)n]X + ΔHR ↔ MeX + nNH3 where Me is at least one transition metal and X is one or more counterions sufficient to charge equalizing the complex (claim 1).  The copending claims further recite the transition metal salt is supported on a carrier material inert to the reaction (claims 5 and 11-14), e.g., zeolite or vermiculite (claims 6 and 10), and is provided at various weight ratios, e.g. at least 1:1 with the transition metal salt (claim 7 and 15-19), which meet the claimed wt.% loading ranges of transition metal salt on the carrier material.  The copending claims recite Cu as exemplary transition metal (claims 2 and 4), and the general recitation of the transition metal salt being composed of a transition metal ion (claim 1) encompasses the claimed transition metal being Cd.  The copending claims recite sulfate and chloride ions as the counterion(s) (claims 3, 4, and 9).  The specification of the copending application indicates the carrier material is particulate has exemplary grain sizes of 1-5mm, which has the implication the carrier material of the applied claims are particulate carriers of various grain sizes overlapping the instantly claimed grain size ranges.  The copending claims an obvious variant of the subject matter recited in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1, 4, 5, 7, 8, 10, 12, and 13 are objected to because of the following informalities:  
The claims appear to be a literal translation into English from a foreign document, and do not perfectly conform with current U.S. practice. 
In claim 1, although it is clear the method is drawn to a step of “carrying out” a reversible chemical reaction and chemical equilibrium reaction that store and re-release energy, Applicant is suggested to amend the term “by carrying out” bridging lines 1 and 2 of the claim to read as “comprising carrying out” in order to better format the claim and include clarity in the claim the method “comprises” this step of “carrying out” the reaction. 
Also in claim 1, the term “is/are used” in the “b)” wherein clause is redundant since the limitation directly calls for one or more transition metal salt(s) are carried on a carrier material inert with regard to the reaction.  Applicant is suggested to amend the “b)” wherein clause to read as “b) one or more transition metal salt(s) is/are carried on a carrier material that is inert with regard to the reaction” to improve clarity in the claim. 
In claim 4, the term “are used” is redundant since the limitation directly calls for the counterion(s) to contain a sulfate ion or two chloride ions.  Applicant is suggested to amend the limitation to read as “wherein the counterion(s) X are a sulfate ion SO42- or two chloride ions Cl-” to improve clarity in the claim. 
In claim 5, the term “is used” is redundant since the limitation directly calls for the transition metal salt to be CuSO4 or CdCl2.  Applicant is suggested to amend the limitation to read as “wherein the transition metal salt is CuSO4 or CdCl2” to improve clarity in the claim. 
In claim 7, the term “is used” is redundant since the limitation directly calls for the carrier material to be a zeolite or expanded vermiculite.  Applicant is suggested to amend the limitation to read as “wherein the carrier material is zeolite or vermiculite” to improve clarity in the claim. 
In claim 8, the term “is used” is redundant since the limitation directly calls for a particulate carrier material to have a specific grain size.  Although the parent claim does not recite the term “particulate” with regard to the carrier material, it is clear the term refers to the carrier.  Applicant is suggested to amend the limitation to read as “wherein the carrier material is a particulate carrier having a grain size of 0.1 to 5 mm” in order to improve clarity in the claim. 
In claim 10, although it is clear the method of using the ammine complexes is drawn to a step of “carrying out” a reversible chemical reaction and chemical equilibrium reaction that stores and re-releases energy, Applicant is suggested to amend the term “by carrying out” on line 2 of the claim to read as “comprising carrying out” in order to better format the claim and include clarity in the claim the method “comprises” this step of “carrying out” the reaction.  
Also in claim 10, the term “is/are used” in the “b)” wherein clause is redundant since the limitation directly calls for one or more transition metal salt(s) are carried on a carrier material inert with regard to the reaction.  Applicant is suggested to amend the “b)” wherein clause to read as “b) one or more transition metal salt(s) is/are carried on a carrier material that is inert with regard to the reaction” to improve clarity in the claim. 
In claim 12, the term “is used” is redundant since the limitation directly calls for a particulate carrier material to have a specific grain size.  Although the parent claim does not recite the term “particulate” with regard to the carrier material, it is clear the term refers to the carrier.  Applicant is suggested to amend the limitation to read as “wherein the carrier material is a particulate carrier having a grain size of 0.5 to 3 mm” in order to improve clarity in the claim. 
In claim 13, the term “is used” is redundant since the limitation directly calls for a particulate carrier material to have a specific grain size.  Although the parent claim does not recite the term “particulate” with regard to the carrier material, it is clear the term refers to the carrier.  Applicant is suggested to amend the limitation to read as “wherein the carrier material is a particulate carrier having a grain size of 1 to 2 mm” in order to improve clarity in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the variable n in the reversible total reaction is undefined, which renders the claim indefinite.  Independent claim 10 is also indefinite for the same reason.  Claims 2-9 and 11-15 are also indefinite for their dependency on claim 1. 
	Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockenfeller (US 5,441,716, an IDS reference and X reference on Form PCT 210).
	As to claim 1, Rockenfeller teaches a method for thermochemical energy storage (chemisorption reaction process useful for thermal storage, abstract and the uses at col. 21 lines 4-54) comprising carrying out reversible chemical reactions for the storage of heat energy in the form of chemical energy in one or more chemical compounds for later re-release in the form of heat energy using chemical equilibrium reactions where equilibrium reactions of ammine complexes of transition metal salts are carried out for the storage and re-release of the energy (adsorption and desorption of a gas on a solid, col. 2 lines 65-69, where the gas is ammonia and the solid is a transition metal salt, e.g., col. 9 line 56 to col. 10 line 12, col. 13 line 23 to col. 15 line 4, Table 1, and Table 2).  Rockenfeller teaches the amine complexes of transition metal salts are formed and decomposed to the recited reversible total reactions [Me(NH3)n]X + ΔHR ↔ MeX + nNH3 where Me is a transition metal ion and X is a counterion(s) equalizing the complex by way of teaching exemplary complex compounds of adsorption compositions having a greater than 0 “X” moles of NH3 sorbed on the complex compounds and desorption compositions having 0 “X” moles of NH3 sorbed on the complex compounds at Table 2 in col. 15.  Rockenfeller further teaches the transition metal salts are carried on a carrier material that is inert with regard to the reaction (a gas permeable or porous material is added to the salt, col. 7 lines 51-53; see also col. 17 lines 31-54 which describes adding the metal salt with a bivariant adsorbent such as zeolite that does not expand on adsorption of a polar refrigerant).  
	As to claims 2-3 and 11, Rockenfeller teaches the transition metal is Cu or Cd (copper and cadmium are exemplary and preferred metal species for use in the metal salt, col. 14 lines 55-61; CuSO4 is an exemplary complex compound, Table 2).
	As to claim 4, Rockenfeller teaches the counterion(s) X are a sulfate ion or two chloride ions (sulfates and chlorides are exemplary and preferred anion species for the metal salt, col. 14 lines 55-61; sulfate, e.g., CuSO4, and dichloride salts, e.g., MnCl2, etc., are also exemplary complex compounds, Table 2).
	As to claim 5, Rockenfeller teaches CuSO4 is a preferred transition metal salt (Table 2).  A person of ordinary skill in the art would also at once envisage CdCl2 as a preferred transition metal salt of Rockenfeller since cadmium and chloride are exemplary and preferred metal species and anion species for the metal salt (col. 14 lines 55-61) along with the fact the vast majority of transition metal-containing metal salts of the reference are in the 2+ oxidation state (see the exemplary complex compounds of Table 2).  
	As to claims 6-7, Rockenfeller teaches the carrier material comprises a zeolite (alumina-silica ceramics, col. 8 lines 10-11, which broadly read on zeolites; zeolites, col. 17 lines 31-54 and col. 18 lines 4-18).
	As to claim 10, Rockenfeller teaches a method using ammine complexes of transition metal salts for thermos-chemical energy storage by carrying out chemical equilibrium reactions of the ammine complexes of transition metal salts for the storage and re-release of energy (chemisorption reaction process useful for thermal storage, abstract and the uses at col. 21 lines 4-54, comprising adsorption and desorption of a gas on a solid, col. 2 lines 65-69, where the gas is ammonia and the solid is a transition metal salt, e.g., col. 9 line 56 to col. 10 line 12, col. 13 line 23 to col. 15 line 4, Table 1, and Table 2).  Rockenfeller teaches the amine complexes of transition metal salts are formed and decomposed to the recited reversible total reactions [Me(NH3)n]X + ΔHR ↔ MeX + nNH3 where Me is a transition metal ion and X is a counterion(s) equalizing the complex by way of teaching exemplary complex compounds of adsorption compositions having a greater than 0 “X” moles of NH3 sorbed on the complex compounds and desorption compositions having 0 “X” moles of NH3 sorbed on the complex compounds at Table 2 in col. 15.  Rockenfeller further teaches the transition metal salts are carried on a carrier material that is inert with regard to the reaction (a gas permeable or porous material is added to the salt, col. 7 lines 51-53; see also col. 17 lines 31-54 which describes adding the metal salt with a bivariant adsorbent such as zeolite that does not expand on adsorption of a polar refrigerant).  

Claims 8, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US 5,441,716, an IDS reference and X reference on Form PCT 210) as applied to claims 1-7, 10, and 11 above.
Rockenfeller teaches a method for thermochemical energy storage/release by carrying out equilibrium reactions of transition metal salt ammine complexes where the transition metal salt is carried on a carrier material, as described above.
As to claims 8, 12, and 13 regarding the carrier material being a particulate carrier having a grain size of 0.1 to 5 mm, 0.5 to 3 mm, or 1 to 2 mm, although Rockenfeller fails to explicitly teach these limitations within the meaning of anticipation, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed ranges from the teachings of Rockenfeller since Rockenfeller further teaches providing the gas permeable/porous material added to the metal salt, such material being present as a powdered/sintered material, in a geometry that offers sufficient flow for gas through the salt and complex compound mass (col. 7 line 51 to col. 8 line 23), which has the implication it would be within the purview of the skilled artisan to vary the grain size via the particle size of the permeable/porous powdered and/or sintered material.  
As to claims 9, 14, and 15 regarding the carrier material being loaded with about 10-70 wt.%, about 35-65 wt%, or about 40-60 wt.% of the transition metal salt, although Rockenfeller fails to explicitly teach these limitations within the meaning of anticipation, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed ranges from the teachings of Rockenfeller since Rockenfeller further teaches varying the amount of salt provided with the zeolite-containing carrier from as low as a few mass percent up to major amounts (col. 18 lines 18-20), where a person of ordinary skill in the art would reasonably interpret the disclosure of a “major amount” of being at least 50 wt.% since at least half/50% is needed for something to constitute a simple majority.  In other words, the teachings of Rockenfeller overlap the claimed ranges since at least 50 wt.% transition metal salt overlaps each of the three recited ranges, and, in any event, it would have also been obvious to a person of ordinary skill in the art to vary and optimize the amount of transition metal salt present with the zeolite-containing carrier in order to tailor and affect the adsorption/desorption reaction characteristics of the composition.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 28, 2021